Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 1 of 14 PageID# 156



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division

 CAMILLE B 1,

             Plaintiff,

 v.                                                       Civil No. 2:20cv262

 KILOLO KIJAKAZI,
 Acting Commissioner of
 Social Security,

             Defendant.


                                 OPINION AND ORDER

       Plaintiff    Camille      B.   (“Plaintiff”)    brought   this   action

 pursuant to 42 U.S.C. § 405(g) seeking judicial review of the

 Commissioner      of   Social    Security’s     denial   of   her   claim   for

 disability insurance under Title II of the Social Security Act.

 Before the Court are: (1) cross-motions for summary judgment; (2)

 the Report and Recommendation (“R&R”) of the U.S. Magistrate Judge;

 and (3) Plaintiff’s objections to the R&R.            For the reasons below,

 the Court ADOPTS the Magistrate Judge’s R&R in its entirety, ECF

 No.   21;   AFFIRMS     the     decision   of   the   Commissioner;    GRANTS

 Defendant’s motion for summary judgment, ECF No. 15; and DENIES

 Plaintiff’s cross-motion for summary judgment, ECF No. 13.


 1 The Committee on Court Administration and Case Management of the Judicial
 Conference of the United States recommended that federal courts use only
 the first name and last initial of any non-government parties in Social
 Security cases due to privacy concerns endemic to such cases.
 https://www.uscourts.gov/sites/default/files/18-cv-l-suggestion_cacm_0.pdf
 (last visited Sept. 15, 2021).
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 2 of 14 PageID# 157



                       I. Procedural Background

       This matter was referred to a United States Magistrate Judge

 pursuant to 28 U.S.C. §§ 636(b)(1)(B)–(C).          The Magistrate Judge

 filed the R&R on July 16, 2021, recommending the Court: (1) grant

 the Commissioner’s motion for summary judgment, ECF No. 15; (2)

 deny Plaintiff’s motion for summary judgment, ECF No. 13; and (3)

 affirm the Commissioner’s finding of no disability, ECF No. 21,

 at 25.

       A copy of the R&R was sent to the parties, and they were

 advised of their right to file written objections to the Magistrate

 Judge’s findings. Plaintiff filed her objections on July 30, 2021,

 ECF No. 22; the Commissioner responded on August 12, 2021, ECF No.

 23; and Plaintiff replied on August 19, 2021, ECF No. 24.

                          II. Legal Standard

       Under Federal Rule of Civil Procedure 72(b)(3), the district

 court “must determine de novo any part of the magistrate judge’s

 disposition that has been properly objected to.”         However, de novo

 review is unnecessary where a party merely restates the arguments

 raised on summary judgment.        Nichols v. Colvin, 100 F. Supp. 3d

 487, 497 (E.D. Va. 2015) (finding de novo review unnecessary

 because “a mere restatement of the arguments raised in the summary

 judgment   filings   does   not   constitute   an   ‘objection’   for   the

 purposes of district court review”).       Similarly, de novo review is

 unnecessary where a party objects to the entirety of the magistrate

                                      2
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 3 of 14 PageID# 158



 judge’s report.     Id. (holding that de novo review is unnecessary

 because “[a] general objection to the entirety of the magistrate

 judge’s report is tantamount to a failure to object” (quoting Tyler

 v. Wates, F. App’x 289, 290 (4th Cir. 2003)) (internal quotation

 marks omitted)); accord Howard v. Sec’y of Health & Hum. Servs.,

 932 F.2d 505, 509 (6th Cir. 1991) (“A general objection to the

 entirety of the magistrate’s report has the same effects as would

 a failure to object.”). 2     Rather, under either circumstance, the

 district court need only review the magistrate judge’s report and

 recommendation for “clear error.”        Lee v. Saul, No. 2:18cv214, 2019

 WL 3557876, at *1 (E.D. Va. Aug. 5, 2019) (emphasis added); accord

 Veney v. Astrue, 539 F. Supp. 2d 841, 844–46 (W.D. Va. 2008).

                           III. Discussion

       Plaintiff made the following three arguments in her motion

 for summary judgment:

       1. The ALJ failed to address contradictory evidence from
          vocational   experts   across   both   administrative
          hearings;




 2 In Howard, the Sixth Circuit articulated the purpose behind construing
 general objections as a failure to object:
       The district court’s attention is not focused on any specific
       issues for review, thereby making the initial reference to the
       magistrate useless.   The functions of the district court are
       effectively duplicated as both the magistrate and the district
       court perform identical tasks.    This duplication of time and
       effort wastes judicial resources rather than saving them, and
       runs contrary to the purposes of the Magistrates Act.
 932 F.2d at 509; accord United States v. Midgette, 478 F.3d 616, 622 (4th
 Cir. 2007).

                                      3
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 4 of 14 PageID# 159



        2. The ALJ failed to account for Plaintiff’s mental
           limitations in assessing her disability; and

        3. The ALJ could not hear the case on remand because she
           was improperly appointed for the first administrative
           hearing under the Appointments Clause, U.S. Const.
           art. II, § 2, cl. 2.

 See ECF No. 14, at 3–12.       After the Magistrate Judge released his

 R&R, Plaintiff objected to:

        1. The Magistrate Judge’s finding that the ALJ relied on
           appropriate testimony from the vocational expert;

        2. The Magistrate Judge’s finding that the ALJ properly
           evaluated Plaintiff’s mental impairments; and

        3. The Magistrate Judge’s finding that the ALJ who
           decided   Plaintiff’s case  was  constitutionally
           appointed.

 See ECF No. 22, at 1–6.        Plaintiff’s objections to the R&R just

 restate her entire argument for summary judgment.             But Plaintiff

 does   not   appear   to   object   to   the   Magistrate   Judge’s   factual

 findings, and Plaintiff does raise specific objections to the

 Magistrate Judge’s legal analysis.           Carter v. Saul, No. 1:19cv191,

 2020 WL 1502860, at *2 (S.D. W. Va. Mar. 30, 2020) (reviewing the

 R&R de novo because “claimant has made specific objections to

 particular findings . . . based on relevant arguable points of

 law”).    Accordingly, with no parties objecting, and finding no

 clear error, the Court will adopt the Magistrate Judge’s factual

 findings in the R&R, and the Court will review the Magistrate

 Judge’s legal analysis de novo.




                                          4
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 5 of 14 PageID# 160



                          A. Appointments Clause

       Plaintiff’s first objection is that the Magistrate Judge

 incorrectly concluded that Plaintiff did not have a right under

 the Appointments Clause to a different ALJ after the case was

 remanded from the Appeals Council.             U.S. Const. art. II, § 2,

 cl. 2; ECF No. 22, at 1-3.           Plaintiff rests her argument on the

 Supreme Court’s decisions in Lucia v. SEC, 138 S. Ct. 2044 (2018)

 and Carr v. Saul, 141 S. Ct. 1352 (2021).

       In March 2018, the ALJ assigned to Plaintiff’s case denied

 Plaintiff’s claims for disability benefits, and Plaintiff appealed

 that decision to the Appeals Council.          The Appeals Council vacated

 the ALJ’s decision and remanded for further review, concluding

 that the ALJ’s decision concerning transferable skills was not

 supported by the record and directing the ALJ to make new findings

 on that issue.      Before the ALJ could conduct the second hearing,

 the Supreme Court decided Lucia on June 21, 2018.

       In Lucia, the Supreme Court held that ALJs employed by the

 Securities and Exchange Commission (“SEC”) were “Officers of the

 United States” and thus subject to the Appointments Clause.                   138

 S. Ct. at 2055.      Because SEC ALJs at the time were not appointed

 by   either   the   President,   a    court   of   law,    or   the   head   of   a

 department, the Lucia Court concluded that the appointment of the

 ALJ being challenged was unconstitutional.                138 S. Ct. at 2055.

 To prevent a litigant from thinking that filing an Appointments

                                        5
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 6 of 14 PageID# 161



 Clause challenge is futile because she will end up before the same

 ALJ once the Appointments Clause issue is resolved and obtain the

 same result on the merits, the Supreme Court required that a

 different ALJ hear the case on remand.              Id. at 2055 & n.5.

       One   month    after   Lucia,    the     SSA’s    Acting   Commissioner,

 “ratified the appointments” of all SSA ALJs and “approved those

 appointments as her own.”       84 Fed. Reg. 9583 (2019) (noting that

 the decision was made on July 16, 2018).              Eight months later, the

 ALJ from Plaintiff’s first hearing conducted the second hearing

 and heard new evidence.         In April 2019, the ALJ again found

 Plaintiff not disabled, and the Appeals Council denied review of

 that decision.      At no point during administrative proceedings did

 Plaintiff raise an Appointments Clause challenge.

       During proceedings before the Magistrate Judge, the Supreme

 Court decided Carr, holding that SSA litigants do not have to raise

 Appointments Clause challenges during administrative proceedings

 to preserve the issue in federal court.              141 S. Ct. at 1362.      In

 Carr,    SSA   claimants     were     denied        disability   benefits     by

 unconstitutionally     appointed      ALJs    and    sought   review   of   those

 decisions in federal court.         Id. at 1356–57.       After the claimants

 arrived in federal court, the Supreme Court decided Lucia, so the

 claimants requested new hearings before constitutionally appointed

 ALJs.   Carr, 141 S. Ct. at 1357.            The Commissioner opposed their

 requests because the claimants did not raise Appointments Clause

                                        6
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 7 of 14 PageID# 162



 challenges during administrative proceedings.           Id.   The Supreme

 Court    rejected    that    argument    because    SSA    administrative

 proceedings were not sufficiently adversarial to justify an issue-

 exhaustion requirement.      Id. at 1360.

       Here, Plaintiff does not contend that the ALJ was not properly

 appointed by the time her second hearing began in March 2019.

 Rather, Plaintiff argues that she was entitled to a different ALJ

 in the second hearing because the original ALJ was improperly

 appointed in the first hearing, relying on the Supreme Court’s

 remand remedy in Lucia.     ECF No. 22, at 3.    The fact that Plaintiff

 did not raise the Appointments Clause issue during her first

 administrative appeal is irrelevant, she argues, because she did

 not have to under Carr to preserve the issue in federal court.

 Id.

       Plaintiff’s reliance on Lucia and Carr is misplaced, however,

 because neither case is applicable here.            In Lucia the Court

 prohibited the original SEC ALJ from hearing the case on remand

 because a litigant will not raise an Appointments Clause challenge

 if she knows she will end up before the same ALJ and obtain the

 same result on the merits once the Appointments Clause issue is

 resolved.    138 S. Ct. at 2055 n.5.     Indeed, the Court’s remedy was

 animated by the fear of an ALJ who has “no reason to think he did

 anything wrong on the merits—and so could be expected to reach all

 the same judgments.”     Id. (emphasis added).      That is not the case

                                      7
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 8 of 14 PageID# 163



 here.    The ALJ’s original decision was vacated by the Appeals

 Council on the merits—namely, because of an evidentiary defect.

 Thus,   the   reason   behind   the   Court’s   remedy   in   Lucia   is   not

 applicable here.       Furthermore, Lucia’s remedy was not a bright-

 line rule. The Lucia Court explicitly acknowledged that it “do[es]

 not hold that a new officer is required for every Appointments

 Clause violation.”      Id.

       Plaintiff argues that the R&R’s analysis was incorrect on

 this point because it punishes her for not raising the Appointments

 Clause issue during administrative proceedings, violating Carr.

 ECF No. 22, at 2-3.     But this argument misses the mark.       Exhaustion

 is not the issue here.        The issue here is the effect of a vacated

 judgment.     In Carr, the claimants’ disability claims were denied

 by improperly appointed ALJs, and the claimants were seeking review

 of those decisions in federal court.            See 141 S. Ct. at 1357.

 Crucially, the ALJs were improperly appointed when they rendered

 the decision being reviewed in federal court.            Here, by contrast,

 Plaintiff is raising an Appointments Clause challenge to a decision

 that was vacated on the merits.       See Zuniga v. Comm’r of Soc. Sec.,

 772 F. App’x 870, 871 (11th Cir. June 28, 2019) (per curiam)

 (holding that an SSA ALJ’s opinion that was vacated by the Appeals

 Council had “no legal effect” and was “void” (quoting United States

 v. Sigma Int’l, Inc., 300 F.3d 12778, 1280 (11th Cir. 2002))

 (internal quotation marks omitted)).        The only decision currently

                                       8
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 9 of 14 PageID# 164



 under review by this Court is the ALJ’s April 2019 merits-based

 decision, which was made after the ALJ’s appointment was ratified

 by the Acting Commissioner of the SSA.                The ALJ was properly

 appointed during the entire administrative adjudication that this

 Court is reviewing.        See Govachini v. Comm’r of Soc. Sec., No. 19-

 1433, 2020 WL 5653339, at *1 n.1 (W.D. Pa. Sept. 23, 2020)

 (rejecting an Appointments Clause challenge because the ALJ “was

 properly    appointed   during     the   entirety   of   the   administrative

 adjudication” that occurred after the ALJ’s original decision was

 overturned). 3    Thus, Plaintiff’s Appointments Clause objection

 fails.

                  B. Prior Vocational Expert Testimony

       Plaintiff’s second objection is that the Magistrate Judge

 improperly concluded that the ALJ did not have to reconcile the

 testimony of the vocational expert (“VE”) in the first hearing and

 the testimony of the VE in the second hearing regarding the nature

 of Plaintiff’s past work.

       In the first administrative hearing, the VE testified that

 Plaintiff    worked   at    a   medium   exertional   level    and   described

 Plaintiff’s work as a composite of three different DOT occupations.

 After vacating the first judgment, the Appeals Council remanded



 3 Although Giovachini was decided prior to Carr, the Third Circuit had
 already held that there was no exhaustion requirement for Appointments
 Clause challenges. See Cirko v. Comm’r of Soc. Sec., 948 F.3d 148, 153 (3d
 Cir. 2020); Giovachini, 2020 WL 5653339, at *1 n.1.

                                          9
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 10 of 14 PageID# 165



  the case for additional evidence, and the ALJ conducted a second

  hearing.    There, a different VE testified that Plaintiff’s work

  was performed at a light exertional level and disagreed that

  Plaintiff’s    work   was   a   composite    job,   instead    classifying

  Plaintiff’s work as that of a museum director. Plaintiff maintains

  that the ALJ erred in adopting the second VE’s testimony without

  addressing the conflicting testimony from the first VE.            ECF No.

  22, at 3.

       As an initial matter, 42 U.S.C. § 405(g) grants judicial

  review of only the Commissioner’s “final decision.”             Id. (“Any

  individual, after any final decision of the Commissioner of Social

  Security . . . may obtain a review of such decision.”).          Here, the

  ALJ’s second decision, which the Appeals Council declined to

  review, is the final decision of the Commissioner.            See Smith v.

  Barryhill, 139 S. Ct. 1765, 1776 (2019).            Thus, discrepancies

  between the ALJ’s vacated first decision and operative second

  decision are not subject to this Court’s review because this

  Court’s review is limited to the ALJ’s second decision.

       Despite this, Plaintiff cites several cases to support the

  proposition that an ALJ must address evidence that contradicts her

  findings.   ECF No. 22, at 3-4.     But none of those cases addresses

  the situation here, where the first judgment was vacated, and the

  Appeals Council remanded the case back to the ALJ to conduct a new

  hearing and gather new evidence.            Plaintiff cites no case to

                                      10
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 11 of 14 PageID# 166



  support   her   argument      that    the   ALJ   is   required   to    address

  conflicting testimony from a hearing that was voided.                   See id.

  at 3-6.   On the other hand, multiple courts have found that there

  is no such requirement.       Zuniga, 772 F. App’x at 871 (“Because the

  Commissioner’s vacatur of the ALJ’s earlier opinion wiped away the

  ALJ’s prior factual findings, the ALJ was not bound by his previous

  RFC finding.”); Johnson v. Comm’r of Soc. Sec., No. 19cv1273, 2019

  WL   6888252,   at *5   (D.   Ariz.    Dec.   18,   2019)   (“[I]t     would   be

  anomalous that an ALJ would be required to resolve inconsistency

  between the first hearing that was voided and the new hearing,

  which occurred because the first hearing and decision was voided.

  Moreover, there is no requirement that an ALJ resolve inconsistent

  testimony from two different hearings.”); Curtis v. Colvin, No.

  3:15cv225, 2016 WL 1056682, at *18 (N.D. Tex. Feb. 26, 2016)

  (same), report and recommendation adopted, No. 3:15cv225, 2016 WL

  1047105 (N.D. Tex. Mar. 15, 2016).            Indeed, “[o]nce the case was

  remanded to the ALJ to gather more information about the extent of

  [Plaintiff’s] disability, the ALJ was free to reevaulate the

  facts.”   Houston v. Sullivan, 895 F.2d 1012, 1015 (5th Cir. 1989);

  accord Campbell v. Bowen, 822 F.2d 1518, 1522 (10th Cir. 1987).                As

  such, Plaintiff’s second objection fails.

                  C. Plaintiff’s Mild Mental Limitations

        Plaintiff’s final objection is that the Magistrate Judge

  incorrectly concluded that “a non-severe mental impairment means

                                         11
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 12 of 14 PageID# 167



  that a claimant has no mental functional limitations at all.”                       ECF

  No. 22, at 6.            Plaintiff misconstrues the Magistrate Judge’s

  conclusion.      The Magistrate Judge found that the ALJ did not err

  by   not    including     Plaintiff’s      mild    mental      limitations in       the

  residual functional capacity assessment (“RFC”) 4 because of the

  evidence in the record.             The ALJ accorded great weight to the

  opinions of two state agency psychologists (the only opinions

  regarding      mental    limitations      on    record),       who    concluded   that

  Plaintiff’s     non-severe     mild      limitations     in     (1)   understanding,

  remembering,       and   applying    information,        and    (2)   concentration,

  persistence, and pace did not significantly limit her ability to

  do basic work activities.           See ECF No. 21, at 20-22.

         An impairment is not severe if it does not significantly limit

  a claimant’s mental ability to do basic work activities. 20 C.F.R.

  § 404.1520(c).       If an impairment is not severe, a claimant is not

  entitled to disability benefits.               See id.    Here, Plaintiff admits

  her mental impairments are not severe, but she argues that an ALJ

  must always include all limitations she finds credible in her RFC,

  even   if   they    arise    from    a   non-severe      impairment.         This    is

  incorrect. 5    In Mascio v. Colvin, the Fourth Circuit held that an


  4 The RFC is an assessment of the claimant’s physical and mental limitations
  that affect what the claimant can do in the workforce.            20 C.F.R.
  § 416.945(a). The RFC is used to determine whether a claimant qualifies
  for disability benefits.
  5 Plaintiff cites 20 C.F.R. §§ 404.1523, 404.1545(a)(2) to argue that “an
  ALJ must include all limitations she finds credible in her RFC finding, even
  if those limitations arise from a non-severe impairment.” ECF No. 22, at 6.

                                            12
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 13 of 14 PageID# 168



  ALJ erred by failing to explain why a claimant’s moderate mental

  limitation was not included in the RFC.          780 F.3d 632, 638 (4th

  Cir. 2015).    Importantly, however, Mascio said nothing regarding

  mild limitations.     See id.   In fact, the Fourth Circuit qualified

  Mascio in Shinaberry v. Saul, stating:

         [W]e did not impose a categorical rule that requires an
         ALJ   to  always   include   moderate  limitations   in
         concentration, persistence, or pace as a specific
         limitation in the RFC. On the contrary, we explained
         that an “ALJ can explain why [a claimant’s] moderate
         limitation in concentration, persistence, or pace at
         step three does not translate into a limitation” in the
         claimant’s RFC.

  952 F.3d 113, 121 (4th Cir. 2020) (quoting Mascio, 780 F.3d

  at 638).   The record here demonstrates that the ALJ did not err by

  deciding not to include Plaintiff’s mild mental limitations in the

  RFC.   Notably, both state psychologists testified that Plaintiff’s

  limitations were not severe and warranted no work-related mental

  limitations, and those opinions were the only opinions on record

  regarding Plaintiff’s mental limitations.           ECF No. 21, at 21.

  Plaintiff also noted in her testimony that by 2015 she was “doing




  But neither regulation supports Plaintiff’s broad assertion.        Under 20
  C.F.R. § 404.1523, SSA will consider the combined effect of all impairments,
  including non-severe impairments, to see if there is a “medically severe
  combination of impairments” to include in the RFC. Id. (emphasis added).
  Under 20 C.F.R. § 404.1545(a)(2), SSA will consider all non-severe medical
  impairments “as explained in §§ 404.1520(c), 404.1521, and 404.1523,” which
  all require severity either individually or in combination. See 20 C.F.R.
  §§ 404.1520(c), 404.1521, 404.1523. Here, the ALJ considered Plaintiff’s
  mild mental limitations but ultimately decided not to include them in the
  RFC because the record evidence demonstrated that they were not severe,
  either individually or in combination.

                                      13
Case 2:20-cv-00262-MSD-DEM Document 25 Filed 09/15/21 Page 14 of 14 PageID# 169



  very well,” and her medical records indicate her mood swings

  responded well to her prescribed medication.            Id.    For the above

  reasons, Plaintiff’s third objection fails.

                             IV.    Conclusion

        After reviewing the record, and performing a de novo review

  where appropriate, the Court finds no error and hereby ADOPTS in

  its entirety the R&R of the United States Magistrate Judge filed

  on   July   16,   2021,   ECF   No.   21;   AFFIRMS   the   decision   of   the

  Commissioner; GRANTS Defendant’s motion for summary judgment, ECF

  No. 15; and DENIES Plaintiff’s cross-motion for summary judgment,

  ECF No. 13.

        The Clerk is requested to forward a copy of this Final Order

  to all counsel of record for the parties.

        IT IS SO ORDERED.




                                                        /s/
                                                   Mark S. Davis
                                        CHIEF UNITED STATES DISTRICT JUDGE
  Norfolk, Virginia
  September ____,
             15   2021




                                         14
